Appeal from a judgment of the Niagara County Court (Angelo J. Morinello, J.), rendered January 27, 2006. The judgment convicted defendant, upon a jury verdict, of rape in the first degree and sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of rape in the first degree (Penal Law § 130.35 [3]) and sexual abuse in the first degree (§ 130.65 [3]). We reject defendant’s contention that County Court failed to give the evidence the weight it should be accorded and thus that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The sentence is not unduly harsh or severe. Present—Scudder, P.J., Hurlbutt, Lunn, Green and Gorski, JJ.